Appeal by the Industrial Commissioner from a decision of the Unemployment Insurance Appeal Board, which held as a matter of law that the respondent-employer, International Vital Interests and Home Club Shops, Inc., is exempt from the provisions of the Unemployment Insurance Law (§ 502, subd. 3), which provides that corporations organized and operated exclusively for religious, charitable, scientific, literary or educational purposes, no part of the net earnings of which inures to the benefit of any shareholder or individual, shall not be employers subject to the Unemployment Insurance Law. There is ample evidence to support the finding of the Appeal Board, and its decision should be affirmed. Decision of the Appeal Board unanimously affirmed, with costs. Present —1 Hill, P. J., Crapser, Bliss, Schenck and Foster, JJ.